Citation Nr: 1102708	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of service connection for a right 
eye disorder.  

2.  Entitlement to service connection for stasis dermatitis.  

3.  Entitlement to service connection for organic brain syndrome.  

4.  Entitlement to a rating in excess of 10 percent for bilateral 
hearing loss prior to September 20, 2006, and in excess of 20 
percent from September 20, 2006.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1952 to 
February 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois denied a rating in excess of 10 percent for 
bilateral hearing loss, denied a petition to reopen a claim for 
service connection for a right eye disorder, and denied service 
connection for stasis dermatitis and organic brain syndrome.  By 
a July 2009 rating decision, the RO concluded that 20 percent 
rating was warranted from the date of a VA audiological 
consultation conducted on September 20, 2006.

The United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant will generally be presumed to be seeking 
the maximum benefits allowed by law and regulations, and it 
follows that such a claim remains in controversy where less than 
the maximum available benefit is awarded, or until the Veteran 
withdraws the claim.  AB v. Brown, 6 Vet. App. 35, 38 (1992).  As 
noted above, during the pendency of this appeal, the Veteran was 
awarded an increased evaluation of 20 percent for his service-
connected bilateral hearing loss for a portion of the appeal 
period.  The Veteran has not suggested that this increased 
evaluation would satisfy his appeal for a higher evaluation of 
his disability.  Nor has he or his representative otherwise 
suggested that the maximum rating available for that disability 
is not being sought.  Therefore, the Board concludes that the 
issue of entitlement to a higher rating for bilateral hearing 
loss remains before the Board. 

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge but indicated in an April 2007 statement that 
he would be unable to attend any hearings due to a skin allergy 
and poor blood circulation that prevents him from wearing 
clothing for long periods of time.  Accordingly, the Board 
considers the Veteran's hearing request withdrawn and will 
proceed to adjudicate the case based on the evidence of record.  
See 38 C.F.R. § 20.704 (e) (2010).  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been received 
sufficient to reopen a claim for service connection for organic 
brain syndrome and of entitlement to an increased rating for 
bilateral hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed August 2000 rating action, the RO continued 
a prior denial of service connection for a right eye disorder.  

2.  Evidence received after the August 2000 continued denial of 
service connection for a right eye disorder does not relate to an 
unestablished fact necessary to substantiate the issue of 
entitlement to service connection for a right eye disorder and 
does not raise a reasonable possibility of substantiating that 
underlying issue.  

3.  The Veteran's stasis dermatitis was first shown many years 
after his active duty and has not been found by competent and 
credible evidence to be causally or etiologically related to such 
service.


CONCLUSIONS OF LAW

1.  The RO's August 2000 continued denial of service connection 
for a right eye disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

2.  Evidence received since the final August 2000 rating decision 
is not new and material, and the claim for service connection for 
a right eye disorder is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 20.1103 (2010).  

3.  Stasis dermatitis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may "essentially 
cure[] the error in the timing of notice").  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified 
VA's duty to notify in the context of claims to reopen.  With 
respect to such claims, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the claim 
and notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  To satisfy this requirement, 
the Secretary is required to look at the bases for the denial in 
the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  

Here, a pre-decisional letter dated in September 2005 complied 
with VA's duty to notify the Veteran with regards to the claim of 
service connection for stasis dermatitis.  Specifically, this 
letter apprised the Veteran of what the evidence must show to 
establish entitlement to the benefit, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  A letter 
dated in March 2006 letter in particular notified the Veteran of 
the criteria for assigning a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the September 2005 letter did not comply with VA's duty 
to notify in new and material evidence claims, a subsequent 
letter dated in November 2007 apprised the Veteran of the bases 
for the denial in the prior decision what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  This was followed by a readjudication of the claim in a 
May 2009 supplemental statement of the case (SSOC).  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs) and post-service medical 
records.  Social Security Administration (SSA) records were 
previously obtained in connection with earlier claims.  VA has no 
duty to inform or assist that was unmet.  The Veteran has not 
identified any additional pertinent medical records which have 
not been obtained and associated with the claims folder.  

The Board recognizes that the Veteran has not been afforded VA 
examinations in connection with his claims.  In petitions to 
reopen, an examination is not necessary if no new and material 
evidence has been received.  38 C.F.R. § 3.159(c)(4)(iii).  As 
explained below, the Veteran has not submitted new and material 
evidence here and therefore a VA examination was not required for 
his petition to reopen.  Additionally, the Board finds that a 
medical opinion on the question of service connection for stasis 
dermatitis is not required because opinions are only necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, but 
contains:  1) competent evidence of diagnosed disability or 
symptoms of disability, 2) establishes that the veteran suffered 
an event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and 3) indicates 
that the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In this case, as described in detail 
below, there is insufficient evidence establishing that the 
Veteran suffered an event, injury or disease in service, and that 
the claimed disability is related to his service.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Consequently, given the 
standard of the regulation, the Board finds that VA did not have 
a duty to assist that was unmet.

II.  Analysis

	A.  New & Material-Right Eye Disorder

The Veteran was initially denied service connection for a right 
eye disorder in March 1973 because the evidence showed that the 
Veteran had a birth injury of congenital exophoria.  A subsequent 
rating action dated in August 2000 denied his claim to reopen 
because, although the evidence received since the March 1973 
determination was new, it was not material because it did not 
show a chronic right eye disorder other than the congenital 
exophoria.  After receiving notice of the August 2000 decision, 
the Veteran did not initiate an appeal of that denial.  Later, in 
July 2005, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless an appeal is initiated within 
one year of the notice of decision, or within 60 days of the 
issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement 
to service connection has been previously denied and that 
decision became final, the claim can be reopened and reconsidered 
only if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Relevant evidence of record at the time of the August 2000 rating 
decision consisted of the Veteran's service treatment records, VA 
treatment records dated from April 1967 to November 1993, Social 
Security Administration (SSA) records, and the Veteran's 
statements.  The Veteran's entrance examination in April 1952 
showed that he had divergent strabismus less than 20 degrees and 
light perception only in his right eye.  His discharge 
examination in February 1954 showed that he was diagnosed with a 
birth injury of the right eye, light perception to present, 
surgical operation performed for severe exophoria in 1943 or 
1944.  The Veteran had very slight improvement of sight and had 
worn glasses.  There is no indication in his service treatment 
records that he had any eye disorder that was not congenital.  

A hospital discharge summary dated in April 1967 showed that the 
Veteran had right eye exophoria and amblyopia since birth, which 
was partially corrected by ocular surgery at age ten.  A May 1967 
hospital discharge record indicated that the Veteran's exophoria 
was possibly congenital.  The Veteran contended that his right 
eye disorder is the result of either a brain tumor incurred in 
service; low blood pressure in service; or internal bleeding from 
wounds received in service.  A review of the Veteran's service 
treatment records does not show that he had any head injuries, 
low blood pressure, or internal bleeding.  [In this regard, a 
Board decision in July 1990 that denied service connection for a 
head injury was upheld by the Court in February 1993.  Post-
service medical records do not show that the Veteran has a brain 
tumor.  SSA records indicate that the Veteran reported that he 
had right eye blindness since birth.  See March 1968 neurological 
consult.]  

Accordingly, at the time of the continued denial of the claim for 
service connection for a right eye disorder in August 2000, the 
claims folder contained evidence of a congenital condition and 
contained no competent evidence of a chronic right eye disorder 
that was not congenital.  Thus, the RO, in August 2000, denied 
the claim to reopen the previously denied issue of entitlement to 
service connection for PTSD.  The Veteran did not appeal the RO's 
decision, and the denial became final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2010).  

The relevant evidence received since the August 2000 denial 
consists of VA treatment records dated through September 2007, 
private treatment records from November 2001 through November 
2006, and the Veteran's contentions.  Treatment records do not 
show any eye disorders that are not congenital.  Congenital or 
developmental defects, refractive error of the eye, personality 
disorders and mental deficiency as such are not diseases or 
injuries within the meaning of applicable legislation.  See 38 
C.F.R. § 3.303(c).  As such, a congenital or developmental defect 
generally may not be service-connected as a matter of law.  See 
VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 
45,711 (1990).

The Veteran's contentions essentially concern his right eye 
problems in his childhood.  Such assertions are not new and 
material because they do not address his current right eye 
problems.  

Thus, this newly received evidence does not relate to 
unestablished facts necessary to reopen the previously denied 
claim of service connection for a right eye disorder because it 
does not show that the Veteran has a non-congenital right eye 
disorder for which service connection may be granted.  
Accordingly, the Board denies the Veteran's application to reopen 
this previously denied issue. 

      B.  Service Connection-Stasis Dermatitis

The Veteran contends that he has a skin disorder, stasis 
dermatitis, that is related to his military service.  The Veteran 
contends that he first had skin problems in service that began 
with black, crusty skin on his shoulders, hands, and feet.  

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

The Veteran's STRs show no complaints of, or treatment for, any 
skin problems.  There are no records indicating that the Veteran 
had any black, crusty skin as he contends.  His separation 
examination in February 1954 showed clinically normal skin.  
Thus, his STRs show no in-service incurrence or aggravation of 
any skin injury or disease.  

According to post-service medical records, the Veteran first 
sought medical treatment for skin complaints in December 2001.  
He was diagnosed with dermatosclerosis.  In September 2006, the 
Veteran was diagnosed with venous stasis disease.  None of the 
Veteran's post-service medical records contain any nexus opinion 
relating his current condition to his military service. 

Based on a review of the evidence, the Board finds that service 
connection is not warranted for stasis dermatitis.  The evidence 
of record does not support a finding of any in-service incurrence 
or aggravation of any skin injury or disease.  Moreover, no 
medical professional has provided any opinion to relate the 
Veteran's current disorder to his military service.  

In addition, the Court has indicated that normal medical findings 
at the time of separation from service, as well as the absence of 
any medical records of a diagnosis or treatment for many years 
after service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  Thus, the lack of any objective evidence 
of any skin complaints, symptoms, or findings for more than 30 
years between the period of active service and his claim for 
service connection is itself evidence which tends to show that 
this disability did not have its onset in service or for many 
years thereafter.  Service connection for statis dermatitis, on 
the basis of continuity of symptomatology is, therefore, not 
warranted.  

The Board acknowledges the Veteran's contention that he first 
experienced skin problems in service.  However, while the Veteran 
is competent to testify regarding what he experienced in service, 
the Board does not find him to be credible.  Credibility is an 
adjudicative, not a medical determination.  The Board has "the 
authority to discount the weight and probity of evidence in the 
light of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

Notwithstanding the Veteran's contentions, the Board is more 
persuaded by the contemporaneous service evidence that does not 
show any skin disorders and that casts doubt on the Veteran's 
credibility.

In this regard, the Board notes that the Veteran's discharge 
examination thoroughly details several disabilities, yet no 
mention is made of any skin disorder.  In his February 1954 
report of medical history, the Veteran described that his present 
health was "worst."  The Veteran checked "yes" to whether he 
ever had, or currently had, a variety of problems such as 
headaches, eye trouble, ear/nose/throat trouble, hay fever, 
asthma, pain or pressure in chest, shortness of breath, foot 
trouble, bed wetting, and nervous trouble.  Summaries were made 
regarding all of those issues; however, the Veteran did not 
report any skin trouble.  In fact, his skin examination at 
discharge was normal.  In light of the Veteran making 
contemporaneous reports of other issues, but no complaints of any 
skin problems, the Board finds that the objective medical 
evidence of record outweighs the credibility of his reported 
history.  Such records are more reliable, in the Board's view, 
than the Veteran's unsupported assertion of events now over three 
decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence]; see also Curry v. Brown, 
7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

Moreover, the Board also doubts the Veteran's credibility because 
his medical records indicate that he has delusions as the result 
of psychiatric conditions.  At a VA examination in March 1999, 
the examiner observed that the Veteran had delusional thoughts.  
See March 1999 examination report.  Additionally, a private 
treatment record in December 2001 also indicates that the Veteran 
had mild dementia and possibly some paranoid delusions.  See 
December 2001 report.  Over the years, the Veteran's contentions 
have included that he was brainwashed by the military; his former 
wife was a double agent; he was a prisoner of war that escaped by 
using a bazooka; a crime family as well as a political party are 
trying to kill him; VA has hidden or destroyed his medical 
records; as well as numerous other contentions that are not 
supported by anyone besides the Veteran or the objective evidence 
of record.  In sum, the record, as noted by medical professionals 
reveals that the Veteran suffers from delusions.  Thus, the Board 
concludes that the Veteran's statements regarding having skin 
problems in service are simply not credible evidence and thus, 
have limited, if any, probative value.

The Board acknowledges the Veteran's belief that he has stasis 
dermatitis related to his military service.  However, there is no 
evidence of record showing that the Veteran has the specialized 
medical education, training, and experience necessary to render 
competent medical opinion regarding the etiology of stasis 
dermatitis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

Consequently, and based on this evidentiary posture, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim for service connection for stasis dermatitis.  

Thus, the preponderance of the evidence is against this claim.  
The benefit-of-the-doubt rule does not apply, and the Veteran's 
claim for service connection for stasis dermatitis is denied.  
See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).  


ORDER

New and material evidence having not been received to reopen the 
Veteran's claim of service connection for a right eye disorder, 
the application to reopen is denied.

Entitlement to service connection for stasis dermatitis is 
denied.
REMAND

Regrettably, further development is necessary for the Veteran's 
claims for service connection for organic brain syndrome and for 
an increased rating for his bilateral hearing loss.  

With regard to the Veteran's claim for service connection for 
organic brain syndrome, the Board acknowledges that the RO has 
characterized this issue on a new and material basis.  Indeed, 
the claims folder contains prior final denials of service 
connection for both a nervous disorder and residuals of a head 
injury.  Importantly, however, at no time does it appear that the 
agency of original jurisdiction considered the matter pertaining 
to any organic brain syndrome that the Veteran may have.  
Accordingly, the Board has recharacterized this issue as 
entitlement to service connection for organic brain syndrome.  

Significantly, a complete and thorough review of the claims 
folder indicates that the RO has not issued to the Veteran a VCAA 
letter pertaining to his organic brain syndrome claim.  A remand 
of this issue is, therefore, necessary to accord the agency of 
original jurisdiction an opportunity to correct this deficiency.  

With regards to his increased rating claim, the Board observes 
that no VA audiological examination has been obtained in 
connection with this issue.  Although the RO scheduled an 
examination, the Veteran reported that he was unable to report 
for an examination due to his skin allergy.  See November 2009 
statement.  The Veteran requested that the examination be 
rescheduled to a closer VA facility, but the RO was unable to do 
so and informed the Veteran of that fact in an October 2009 
letter.  Additionally, the RO attempted to schedule a home visit 
from an audiologist, but received a response in November 2009 
that no home visits could be scheduled.  See November 2009 
emails.

Rather, the only audiometric evidence of record are the results 
of a September 2006 VA audiological consult and a June 2009 
private audiogram.  Both records include audiometric dated 
provided in a graphical representation.  The Board observes that 
the Court has held that neither the Board nor the RO may 
interpret graphical representations of audiometric data.  See 
Kelly v. Brown, 7 Vet. App. 471 (1995).  Because the only 
audiometric evidence of record is in the form of graphical 
representations, which the Board may not interpret, and because 
there are no VA examinations of record, the Board finds that a 
remand is necessary for an audiologist to interpret the graphical 
representations.  

Additionally, with regard to the private June 2009 audiogram, the 
RO obtained an opinion from a VA audiologist in December 2009 
that indicates that such audiogram was not suitable for rating 
purposes.  The audiologist pointed out that it used the wrong 
speech material, lacked documentation of whether speech material 
was presented using monitored live voice or recorded material, 
lacked the proper procedure to find maximum speech recognition 
ability, and lacked a proper case history, among other 
deficiencies.  The Board is cognizant of the Court's recent 
holding in Savage v. Shinseki¸ No, 09-4406 (U.S. Vet. App. Jan. 
4, 2011).  In that case, the Court found that the Board erred in 
not seeking additional clarification of private audiograms, as 
there was a lengthy period of time during which the only 
available evidence consisted of the private audiograms, which 
could potentially have provided a staged rating; the reports 
rejected by the Board were detailed reports clearly based on 
objective testing and rendered by what appear to be competent and 
experienced specialists; and the burden on VA in obtaining this 
missing information is minimal.  

In light of the Court's recent holding and because this issue 
requires a remand regardless, the Board finds that on Remand, the 
RO should contact the private audiologist that conducted the June 
2009 audiogram for clarification of the deficiencies pointed out 
by the VA audiologist in December 2009.  In this regard, although 
the VA audiologist pointed out that the examination used the 
wrong speech material, the Board observes that 38 C.F.R. § 4.85 
does provide that puretone threshold averages only may be used to 
rate hearing loss claims when the examiner certifies that use of 
the speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination scores, 
etc.  38 C.F.R. § 4.85 (2010).  Thus, the private audiogram might 
still be relevant to rate the Veteran's disability if the other 
deficiencies are remedied.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  With regard to the issue of entitlement 
to service connection for organic brain 
syndrome, furnish the Veteran a legally 
adequate VCAA notification letter.  

2.  After obtaining the appropriate release 
of information forms, contact the Lloyd 
Hearing Aid Corporation regarding the June 
2009 audiogram and request that the 
audiologist who performed that evaluation 
provide information as to the following:
   
a)  Whether speech material was presented 
using monitored live voice or recorded 
material; 

b)  The procedure used to find maximum 
speech recognition ability; 

c)  A report of the Veteran's case 
history; and

d)  An interpretation of the graphical 
data (to include the puretone decibels 
shown at the various threshold levels).  

If no response from the Lloyd Hearing Aid 
Corporation is obtained, the Veteran should 
be so informed, and notations as to the 
unavailability of such information and as to 
the attempts made to obtain the requested 
information, should be made in the claims 
file.  All such available reports should be 
associated with the claims folder.

3.  Provide the graphical results of the 
September 2006 audiological evaluation to a 
VA audiologist to interpret the results.  If 
no response is obtained following the 
development in paragraph (2), then the VA 
audiologist should also be asked to interpret 
the results of the June 2009 audiometric 
data.

4.  Thereafter, readjudicate the issues of 
entitlement to service connection for organic 
brain syndrome and entitlement to an 
increased rating for bilateral hearing loss.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.  The case should then 
be returned to the Board for further 
consideration.

No action is required of the Veteran until he is notified by the 
RO.  He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


